Citation Nr: 0517674	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-06 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected right and left 
shoulder disability.

2.  Entitlement to service connection for diabetes mellitus 
(type II diabetes) as secondary to inactivity due to service-
connected right and left shoulder disability.

3.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder dislocation with impingement, post-operative.

4.  Entitlement to an evaluation in excess of 10 percent for 
a surgical scar, left shoulder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in May 2003 
and issued in June 2003 by the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office (RO).  
That rating decision, in pertinent part, denied an evaluation 
in excess of 20 percent for left shoulder disability, denied 
an evaluation in excess of 10 percent for a post-surgical 
left shoulder scar, and denied claims of entitlement to 
service connection for depression and diabetes mellitus.  The 
veteran submitted a timely notice of disagreement in June 
2003, and the RO issued a statement of the case (SOC) in 
February 2004.  The veteran's timely substantive appeal was 
received in March 2004.

In addition to expressing his disagreement with the rating 
determinations noted above, the veteran, in a statement 
submitted in June 2003, also indicated a belief that he was 
unable to work as a result of his service-connected 
disabilities.  The record reflects that the veteran 
reiterated this belief in his testimony before the Board.  
Therefore, the veteran's claim for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) is REFERRED to the 
agency of original jurisdiction for action as necessary.

In his substantive appeal, the veteran requested a Travel 
Board hearing.  The requested hearing was held on February 1, 
2005, in St. Paul, Minnesota, before Kathleen K. Gallagher, 
an Acting Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

The claim for service connection for depression, to include 
as secondary to service-connected shoulder disability, and 
the claims for an increased evaluation in excess of 20 
percent for left shoulder disability and in excess of 10 
percent for a surgical scar, left shoulder, are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all statutory duties to the veteran have 
been met.  

2.  Diabetes mellitus was not incurred in active service, is 
not the result of a disease or injury incurred in active 
service, and is not proximately due to or aggravated by the 
veteran's service-connected shoulder disabilities.  


CONCLUSION OF LAW

The criteria for an award of service connection for diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for diabetes mellitus, Type II (diabetes), because 
life style changes required by his service-connected shoulder 
disabilities caused or aggravate that disorder.

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with a 
letter meeting the notification requirements of the VCAA in 
March 2003, prior to the initial decision on the claim in May 
2003.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
In the March 2003 letter, the RO notified the appellant of 
the criteria for service connection and the evidence required 
to substantiate his claim for service connection for 
diabetes, advised him of VA's duty to assist him to obtain 
evidence, advised him of the actions that had already been 
undertaken on his behalf, and advised him or his 
responsibility to submit or identify evidence.  The March 
2003 letter requested that the veteran submit or identify any 
additional evidence he had pertaining to the claim.  38 
U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA informed 
with regard to his claim for service connection for diabetes 
mellitus that he should submit evidence showing a connection 
between that disorder and his service-connected disabilities.  
The RO also informed that it would consider whether diabetes 
mellitus was aggravated by his service-connected disabilities 
but that temporary or intermittent flare ups of symptoms were 
not considered aggravation unless the underlying condition 
had gotten worse.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

With regard to the duty to assist the veteran in 
substantiating his claim for service connection for diabetes 
mellitus, the veteran was afforded VA examination as to the 
etiology of his diabetes, and his VA clinical records were 
obtained and associated with the claims file.   The May 2003 
rating decision advised the veteran as to why the VA opinion 
rendered in March 2003 was unfavorable to his claim, and the 
personal hearing he requested was scheduled.  The veteran 
requested that an informal conference be substituted for that 
hearing, and an informal conference was conducted in November 
2003.  Social Security Administration records were obtained.  
An SOC was issued in February 2004, and a supplemental 
statement of the case (SSOC), which included the complete 
text of the provisions of 38 C.F.R. § 3.159, as revised to 
incorporate and implement the VCAA, was issued in May 2004.  
The veteran thereafter provided testimony and argument as to 
the claim on appeal at a hearing before the Board in February 
2005.  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
Assistance to the veteran, including providing a medical 
examination and obtaining a medical opinion as necessary to 
make a decision on the claim, has been provided.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, for the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

Claim For Service Connection 

Applicable law and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as diabetes, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Factual background

The veteran underwent surgery in service in 1981 for 
recurrent dislocations of the left shoulder.  The veteran 
sought service connection for a left shoulder disorder in 
October 1988, and that claim was granted in 1989.  
Subsequently, service connection for a right shoulder 
disorder was also established.  

Laboratory examination of the veteran's blood in October 2001 
disclosed elevated triglycerides (hyperlipidemia) and a blood 
glucose level of 106 milligrams per 100 milliliters (mg/dL) 
(stated reference range, 71-112 mg/dL).  Medications to 
control the veteran's cholesterol were prescribed.  In 
September 2002, laboratory examination of the veteran's blood 
disclosed a glucose level of 135.  A diagnosis of diabetes 
was assigned.  The veteran was provided information on 
dietary control and a home glucose monitor.  The provider 
specifically stated that oral medication for control of 
diabetes was not prescribed.  Clinical records dated through 
February 2004 reflect that the veteran continued to report 
that his blood glucose readings ranged from 100 to 120 on 
daily home monitoring.  

The examiner who conducted VA examination in March 2003 
stated that he was asked to determine if the veteran's 
diabetes mellitus, type II, was secondary to recurrent 
anterior dislocations of the left shoulder and degenerative 
arthritis in the right shoulder.  Concerning this, the 
examiner stated,

There is no connection between his 
diabetes and shoulder injury.  The 
patient has multiple risk factors for 
diabetes mellitus type 2 including 
obesity, hyperlipidemia, and inactivity.  
Certainly the inactivity that he had may 
be related to his recurrent shoulder pain 
and this does have an impact on his 
obesity and thus control of his diabetes.  
I do not think there is any way of saying 
that the diabetes was caused from his 
shoulder disorder.

Analysis

The medical evidence establishes that the veteran's diabetes 
was not diagnosed until September 2002 more than 20 years 
after his service discharge.  There is no evidence in this 
case that diabetes had its onset in service, and therefore 
service connection for diabetes as directly incurred in 
service may not be granted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303, 3.304.  In addition, diabetes did not manifest 
itself and it was not diagnosed within one year after the 
veteran's service discharge, and the presumption of service 
connection for diabetes which manifests itself to a degree of 
10 percent or more disabling within a year after separation 
from service is not applicable in this case.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

With regard to the veteran's claim that the diabetes is 
secondary to his service-connected shoulder disabilities, the 
March 2003 VA examiner clearly stated that there is "no 
connection" between the veteran's service-connected shoulder 
injuries and his later development of diabetes and that there 
was no "way of saying that the diabetes was caused from his 
shoulder disorder.  There is no evidence in the file contrary 
to this opinion.  Accordingly, service connection is not 
warranted for diabetes on secondary basis under section 
3.310(a) as proximately due to the service-connected shoulder 
disabilities.

With regard to service connection under 3.310(a) on the basis 
that the service-connected shoulder disabilities proximately 
aggravate the diabetes mellitus, the Board notes that the 
examiner indicated that there may be a relationship between 
the service-connected shoulder disabilities and inactivity, 
that inactivity in turn may have "an impact on his obesity 
and thus control of his diabetes".  For the reasons which 
follow, the Board finds this possible connection between the 
service-connected shoulder disabilities and diabetes mellitus 
too tenuous and remote to constitute a "proximate" result 
or a "secondary" condition for the purposes of service 
connection under 3.310(a)

First, the connection, if any, between the service-connected 
shoulder disabilities and diabetes mellitus is too tenuous to 
show that diabetes mellitus is proximately aggravated by the 
service-connected disability as required under section 
3.310(a).  In this regard, the examiner stated that 
inactivity, which has an impact on diabetes, "may be related 
to his recurrent shoulder pain".  However, service 
connection under section 3.310(a) requires that there be 
shown that a service-connected disability aggravates a 
non-service-connected condition such that a degree of 
disability over and above the degree of disability existing 
prior to the aggravation is demonstrated.  The law 
contemplates, not just a "possibility" of any relationship 
between the service-connected and non-service-connected 
conditions, but rather a specific connection between the two 
where it is shown that the service-connected disorder 
aggravates the non-service-connected disorder and that that 
aggravation results in a measurable degree of disability 
which can be compensated.  See Allen, 7 Vet. App. at 448.  
Thus, to meet the requirements of section 3.310(a), it is not 
sufficient that there be any connection between two disorders 
regardless of how attenuated and speculative that connection 
might be but rather the evidence must show that, to warrant 
service connection, the relationship or connection between 
nonservice-connected diabetes and the service-connected 
shoulder disorder is "proximate".  38 C.F.R. § 3.310(a)

Second, the connection, if any, between the service-connected 
shoulder disabilities and diabetes mellitus is too remote to 
constitute a "proximate" connection, as that term is 
generally understood in the law, as required under section 
3.310(a).  In this regard, the Board notes that the term 
"proximate" is defined as "[c]losely related in space, 
time, or order."  Webster's II New College Dictionary 892 
(1995).  It means "[i]mmediate; nearest; direct, next in 
order."  Black's Law Dictionary 1103 (5th ed. 1979).  "In 
its legal sense, closest in causal connection."  Id.  In 
this case, the relationship, if any, between diabetes and the 
service-connected shoulder disorder is not described as close 
in order but rather the examiner noted that inactivity "may 
be related to his recurrent shoulder pain" and that 
inactivity may have an impact on his obesity which in turn 
may affect the control of his diabetes.  Thus, the two 
disorders are not described as being in close proximity to 
each other such that service-connected disability "A" 
(shoulder disability) aggravates non-service-connected 
disability "X" (diabetes mellitus).  Instead, the examiner 
described a possible relationship in which service-connected 
"A" may be related to "B" (inactivity) which turn may 
impact "C" (obesity) which may affect non-service-connected 
"X".  Such a remote possible connection does not meet the 
requirements of section 3.310(a) which contemplates 
entitlement to service connection for "secondary" 
conditions, not for "tertiary" conditions or for even more 
distantly related conditions.  38 C.F.R. § 3.310 ("Proximate 
results, secondary conditions.").

Moreover, in law, proximate cause is "that which in natural 
and continuous sequence unbroken by any new independent cause 
produces an event, and without which the injury would not 
have occurred."  Barron's Legal Guides Law Dictionary 63 
(1984) (emphasis added).  In this case, the examiner noted 
that the veteran had multiple risk factors for diabetes type 
2 including obesity, hyperlipidemia, and inactivity.  Thus, 
even if his service-connected shoulder disabilities may be 
related to his inactivity, one "risk factor" among several 
is not a "proximate" cause or a "proximate" aggravating 
factor as the term "proximate" is generally understood, 
i.e., as, "[i]n its legal sense, closest in causal 
connection."  Black's at 1103.  Concerning this, the Board 
notes that it cannot be said that, without the aggravating 
affects, if any, of the service-connected shoulder disorder, 
an additional degree of disability, if any, of the diabetes 
mellitus would not have resulted.  
For the reasons noted above, the Board concludes that the 
preponderance of the evidence in this case is against the 
claim that the veteran's diabetes is proximately due to or 
aggravated by service-connected shoulder disability.  As the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt in the 
veteran's favor are not applicable.  The claim for service 
connection for diabetes mellitus as secondary to service-
connected shoulder disability must be denied.  


ORDER

Service connection for diabetes mellitus type 2 is denied.


REMAND

Reasons for Remand:  (1) Incomplete VA examinations 
pertaining to the service-connected recurrent left shoulder 
dislocation with impingement, post operative, to the issue of 
entitlement to service-connected for depression; and to the 
evaluation of a service-connected surgical scar of the left 
shoulder; and (2) illegible VA outpatient treatment records 
dated from approximately November 2003 to May 2004.  Left 
shoulder:  In the March 2003 VA Joints examination pertaining 
to the left shoulder, the examiner noted slightly diminished 
hand grasp on the left and diminished sensation of light and 
sharp touch along the anterior surface of the forearm and 
upper arm.  The examiner noted a documented history of 
impingement syndrome necessitating a second surgery on his 
shoulder in 2003.  At the hearing before the Board in 
February 2005, the veteran argued that, in addition to the 20 
percent rating assigned for dislocation of his shoulder under 
Diagnostic Code 5203, a higher or separate rating should be 
assigned to account for the effects of the impingement 
syndrome and/or the neurological symptoms described by the 
examiner in the March 2003 examination report.  In addition, 
the Board notes that the examiner noted significant 
functional limitations in the left shoulder including 
limitation in the range of motion due to the recent surgery 
and due to pain, mechanical limitations, and weakness.  While 
range of motion testing was done, it was not clear from the 
examination report at what point pain set in or weakness 
affected limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-08 (1995); 38 C.F.R. §§ 4.40, 4.45 (1996).  
Moreover, it was not clear whether some degree of disability 
shown on the March 2003 examination was due to the recent 
surgery on the shoulder as opposed to a permanent degree of 
disability which should be compensated for in rating the 
service-connected conditions.  The Board attempted to compare 
the findings on the examination to findings on outpatient 
treatment records which were dated later than the March 2003 
examination; however, descriptions of the veteran's service-
connected left shoulder disability in VA outpatient treatment 
records did not adequately address the rating criteria the 
Board must consider on appeal in determining the appropriate 
evaluation for left shoulder disability and many of the 
treatment records from the St. Cloud VAMC, dated from 
approximately November 2003 to May 2004 were illegible due, 
it seems, to some sort of printer malfunction.  For these 
reasons, the Board concludes that the claim must be remanded 
for further development of the medical evidence before the 
Board may determine the appropriate rating warranted for the 
service-connected left shoulder disorder.  

Depression secondary to the service-connected left and right 
shoulder disorders:  The veteran specifically claimed service 
connection for "depression" in February 2003 rather than 
for a psychiatric disorder in general.  In requesting a VA 
examination, the RO requested the examiner to render an 
opinion as to whether depression was secondary to the 
veteran's service-connected shoulder disorders.  In a March 
2003 VA Mental Disorders examination report, the examiner 
diagnosed only explosive personality disorder and personality 
disorders are considered congenital or developmental defects 
which are not considered diseases or injuries under the law 
for the purposes of service connection.  38 C.F.R. 
§ 3.303(c); see VAOPGCPREC 82-90 (July 18, 1990).  Since 
depression was not diagnosed, the RO did not return the 
examination report to get the nexus opinion that it had 
requested from the examiner.  However, the Board notes that 
many VA and private treatment records in this case show a 
long history of variously diagnosed psychiatric disorder, 
other than personality disorders, to include depressive 
disorder and intermittent explosive disorder.  Moreover, in 
November 2004, the veteran requested that the diagnosis of 
intermittent explosive disorder (diagnosed on Axis I rather 
than on Axis II where the diagnoses of personality disorders 
generally appear) be considered as part of his claim for 
service connection for depression, but the RO adjudicated 
that issue in a separate rating decision which the veteran 
had not appealed as of the date of his hearing before the 
Board in February 2005.  One factor noted in the denial of 
the claim was that the veteran had failed to report for a VA 
Mental Disorders examination scheduled in April 2004.  At the 
hearing before the Board, the veteran's representative argued 
that the two issues-service connection for depression and 
service-connected for intermittent explosive disorder--were 
inextricably intertwined and that was why the veteran had 
requested that the RO consider them together, and the 
representative's argument suggested that the claim for 
service connection might be considered as service connection 
for a psychiatric disorder in general (as opposed to 
specifically diagnosed disorder) secondary to the 
service-connected shoulder disabilities.  In light of these 
developments, the Board agrees that remand is warranted for 
another VA examination in which the examiner considers the 
various diagnoses rendered on other medical reports in the 
past in this case    

Left shoulder scar:  Although the surgical scars on the left 
shoulder were described on the March 2003 VA examination, 
that examination was conducted shortly after a surgery was 
performed and the incision had not yet fully healed.  Two 
later outpatient treatment records dated in July and October 
2003 briefly mention scar tissue formation on the left 
shoulder with pain.  The RO granted service connection for 
the scar and assigned a separate 10 percent rating for it 
based on the finding that the scar was painful.  However, the 
rating criteria distinguish between superficial and deep 
scars, noting that a deep scar is associated with underlying 
soft tissue damage.  The Board finds that remanded is 
warranted to clarify whether "scar tissue formation" is a 
reference to underlying soft tissue damage or to otherwise 
ascertain whether there is underlying soft tissue damage 
present in the surgical scars of the left shoulder in this 
case.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Request that the veteran identify all 
health care providers who have treated 
him for his service-connected left 
shoulder disorder and/or scars of the 
left shoulder and for a psychiatric 
disorder since November 2003.  Provide 
the veteran with the appropriate release-
of-information forms to assist in 
obtaining any private treatment records.

2.  Whether or not the veteran replies to 
the request in #1 above, obtain VA 
outpatient records dated from November 
2003 to include legible copies of the 
treatment records from the St. Cloud VAMC 
dated from approximately November 2003 to 
May 2004.

3.  Schedule the veteran for a VA 
examination(s) to assess the current 
nature and extent of severity of 
disability resulting from his 
service-connected recurrent left shoulder 
dislocation with impingement, post 
operative, and his service-connected 
scar, left shoulder.  The claims files 
and a separate copy of this remand must 
be made available to the examiner.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including, 
specifically, active and passive range of 
motion, recorded in degrees of arc.  
Functional limitations due to symptoms of 
the service-connected disability should 
be thoroughly evaluated.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a)  Does the service-connected left 
shoulder disability cause objectively 
weakened movement, excess fatigability, 
and incoordination?  If so, the examiner 
should describe the severity of these 
manifestations and explain the effects on 
range of motion testing.  Concerning 
this, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on left upper 
extremity movement, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability.

(b) Does the service-connected left 
shoulder disability with impingement 
result in impairment of function of any 
nerves in the left arm or result in 
impairment of innervation of the upper 
arm, forearm, wrist, or hand?

(c)  The examiner should describe the 
size of the scar and all manifestations 
of disability due to the scar, including 
whether there is limitation of function 
of the part affected, whether there is 
pain, including pain on palpation, 
whether the scar is tender, unstable, or 
is otherwise symptomatic.  The examiner 
should specifically state whether the 
scar is superficial or a deep scar 
associated with underlying soft tissue 
damage.

4.  Schedule an appropriate VA 
examination to ascertain whether the 
veteran has a psychiatric disorder to 
include depressive disorder or 
depression.  The claims files and a 
separate copy of this remand must be made 
available to the examiner and the 
examiner should review the numerous 
medical reports of records describing 
various psychiatric disorders over the 
years.  If a diagnosis of a current 
psychiatric disorder is rendered, the 
examiner(s) should express an opinion as 
to whether it is at least as likely as 
not (i.e., probability of 50 percent) 
that the veteran's current psychiatric 
disorder is the result of the service-
connected right and left shoulder 
disabilities as opposed to its being 
related to some other factor or factors.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
If the examiner determines that the 
current psychiatric disorder is more 
likely the result of other factors, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
current psychiatric disorder is 
aggravated or made worse by the right and 
left shoulder disabilities and, if so, 
the examiner should state the approximate 
degree of additional psychiatric 
disability that is the result of that 
aggravation.  

The examiner(s) should provide a full 
explanation of the rationale that is the 
basis of the conclusions expressed, 
including discussion of the differing 
diagnoses assigned by previous examiners.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled VA examination(s) and to 
cooperate in the development of his 
claims.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).  

If the veteran does not report for the 
scheduled examinations, documentation 
should be associated with the claims file 
showing that notice of the examination 
was sent to the veteran's last known 
address.  If any notice afforded the 
veteran is returned as undeliverable, the 
RO should so indicate.  

6.  After the above notification and 
development have been completed, the RO 
should readjudicate the claims for 
service connection for a psychiatric 
disorder to include depression and the 
claims for an increased evaluation in 
excess of 20 percent for left shoulder 
disability and in excess of 10 percent 
for a surgical scar, left shoulder.  If 
any decision with respect to the claims 
on appeal remains adverse to the veteran, 
he should be furnished an SSOC and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


